DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on the Morgan (PGPub US 2013/0274782 A1) reference, which was applied in the prior rejection of record, for any teaching or matter specifically challenged in the argument.
Instead, the following rejections rely upon Ternamian (Patent No. US 5,630,805) which was previously cited as being relevant prior art in the Non-Final Office Action filed 08/24/2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 38 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Ternamian (Patent No. US 5,630,805).
With respect to claim 38, Ternamian discloses a device for accessing a pericardial space of a subject in need thereof (abstract), the device comprising: a tubular member (1 in Fig. 1) having an open ended atraumatic distal end (3 in Fig. 1 with blunt end 8a and 8d seen in Fig. 9), a proximal end (2 in Fig. 1), and a wall (wall of 1) having an outer surface (exterior of 1) and an inner surface (inner surface of 1) forming a lumen (10), wherein the tubular member (1) and the atraumatic distal end (8a and 8d seen in Fig. 9) are not movable with respect to one another (blunt tip 8a and blunt area 8d in Fig. 9 are connected to the cannula 1, and therefore cannot move with respect to it), a thread (18 in Fig. 1) formed on, and at least partially around, said outer surface (exterior of 1) proximal to said atraumatic distal end (threads 18 are proximal to 8a and 8d in Fig. 9), wherein said thread (18) comprises a sharp distal tip (8b, it is connected to the thread and can therefore ) spaced at a distance from the atraumatic distal end (8b is longitudinally spaced away from 8a/d, see below) wherein said thread (18) is configured to cut, puncture, and/or penetrate a pericardium when in use (col. 6, lines 20-21: “the screw threads 18 to cut and stretch the window”) at an essentially perpendicular and/or tangential angle relative to said longitudinal axis of said tubular member (1, the pericardiam is oriented perpendicular to the shaft of the cannula 1 (which defines the longitudinal axis), therefore it penetrates at a perpendicular angle) wherein the atraumatic distal end (8a and 8d) is configured to protect said subject’s heart and/or myocardium from being damaged (8a and 8d in Fig. 9 are blunt, not sharp, so they can be considered configured to protect the subject's heart/myocardium from damage, since they will not puncture tissue).

    PNG
    media_image1.png
    390
    475
    media_image1.png
    Greyscale

	However, Ternamian fails to explicitly disclose wherein the sharp distal tip is spaced at a constant distance of between 2 and 10 mm, inclusive, from the atraumatic distal end, since this reference fails to specify the longitudinal distance between the sharp distal tip (8b in Fig. 9) and the atraumatic distal end (8a and 8d).
where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed  device and a device  having the claimed  relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (Gardner v. TEC Syst., Inc.,  725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert.  denied,  469 U.S. 830, 225 SPQ 232 (1984)). In the instant case, the device of Ternamian would not operate differently with the claimed distance between the sharp distal tip and the atraumatic distal end. Further, applicant places no criticality on the range claimed, indicating only that the sharp distal tip “may” be placed at this range from the atraumatic distal tip, “or any other suitable distance or range of distances” (spec. page 9, last paragraph).
Regarding claim 44, Ternamian renders all of the preceding limitations to be obvious, as shown above. Ternamian further discloses said tubular member (1 in Fig. 1) is open-ended (col. 5, lines 1-3: “A continuous lumen 10 shown by interrupted lines 10a extends throughout the entire length of the cannula 1”), thereby enabling passing a medical instrument and/or medicament through said lumen (10) into said pericardial space, when said device has penetrated into said pericardial space (col. 7, lines 15-17: “When the flap-valve 20 is open, instruments can be inserted into or withdrawn from the cannula 1 and gas can freely escape from the body cavity”).
Claims 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Ternamian (Patent No. US 5,630,805) in view of To (PGPub US 2011/0098531 A1).
With respect to claim 39, renders all of the preceding claim limitations obvious, as shown above. However, Ternamian fails to disclose wherein the device further comprises at least one sensor configured to detect penetration of said device into the pericardial space.
	In the analogous field of tissue penetration (abstract), To teaches a device (100 in Fig. 1) comprising a tubular member (102) and a distal end (106). To also teaches that the device (100) further comprises at least one sensor configured to detect penetration of said device into the pericardial space (PP [0090]: "The visualization channel 128 or the distal end 106 of the device 100 may include a sensor used to generate images or identify tissue or tissue characteristics", PP [0126]: “a retractor cannula system may be utilized for any of a variety of cardiothoracic procedures, including but not limited to bronchoscopy, pleural biopsy, pleuracentesis pericardiocentesis, and pericardial biopsy”).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Ternamian disclosure to incorporate the teachings of To and include at least one sensor configured to detect penetration of the device into the pericardial space. One of ordinary skill in the art would have been motivated to perform this modification in order to facilitate positioning of the device (PP [0090]: "to help position the probe in the proper place").
Regarding claim 40, Ternamian and To render all of the preceding limitations to be obvious, as shown above. Ternamian further fails to disclose wherein said sensor is selected from a bio-impedance sensor and a pressure sensor, since Ternamian is entirely silent on the use of sensors.
	In the analogous field of tissue penetration (abstract), To teaches a device (100 in Fig. 1) comprising a tubular member (102) and a distal end (106). To also teaches wherein said sensor (PP [0090]: "The visualization channel 128 or the distal end 106 of the device 100 may include a sensor used to generate images or identify tissue or tissue characteristics") is selected from a bio-impedance sensor and a pressure sensor (PP [0090]: "In yet another example, the sensor distinguishes the type of tissue adjacent to the sensor. Some properties used by the sensor to differentiate adjacent structures or tissue include… impedance… of tissue adjacent the sensor or probe").
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have further modified the Ternamian disclosure to incorporate the teachings of To and include wherein said sensor is selected from a bio-impedance sensor and a pressure sensor. One of ordinary skill in the art would have been motivated to perform this modification in order to facilitate positioning of the device (PP [0090]: "to help position the probe in the proper place").
With respect to claim 41, Ternamian and To render all of the preceding limitations to be obvious, as shown above. Ternamian further fails to disclose wherein at least one sensor is positioned on said atraumatic distal end and/or on said thread.
	In the analogous field of tissue penetration (abstract), To teaches a device (100 in Fig. 1) comprising a tubular member (102) and a distal end (106). To also teaches wherein at least one sensor (PP [0090]: "The visualization channel 128 or the distal end 106 of the device 100 may include a sensor used to generate images or identify tissue or tissue characteristics") is positioned on the atraumatic distal end (106, PP [0098]: “The atraumatic retractor assembly 116 may be used to manipulate surrounding tissue in one or more ways”) of the device (100).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have further modified the Ternamian disclosure to incorporate the teachings of To and include wherein at least one sensor is positioned on the atraumatic distal end and/or on said thread. One of ordinary skill in the art would have been motivated to perform this modification in order to facilitate positioning of the device (PP [0090]: "to help position the probe in the proper place").
Claims 42-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ternamian (Patent No. US 5,630,805) in view of Shelton et al. (PGPub US 2017/0207467 A1).
With respect to claim 42, renders all of the preceding claim limitations obvious, as shown above. However, Ternamian fails to disclose wherein the proximal end of said tubular member comprises an attachment mechanism configured to reversibly attach said tubular member to a handle.
	In the analogous field of handheld surgical instruments (abstract), Shelton et al. teaches a surgical instrument (100 in Fig. 3) comprising a handle (102) and a tubular member (110). Shelton et al. further teaches wherein the proximal end of said tubular member (right end of 110) comprises an attachment mechanism (134a and 134b) configured to reversibly attach said tubular member (110) to a handle (102) (PP [0126]: "The shaft assembly 110 couples to the handle assembly 102 via slots 142a, 142b formed on the handle assembly 102 and tabs 134a, 134b on the shaft assembly 110").
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Ternamian disclosure to incorporate the teachings of Shelton et al. and include wherein the proximal end of the tubular member comprises an attachment mechanism configured to reversibly attach said tubular member to a handle. One of ordinary skill in the art would have been motivated to perform this modification because substituting the handle of Shelton et al. is a simple substitution that would have yielded predictable results.
With respect to claim 43, Ternamian and Shelton et al. render all of the preceding limitations to be obvious, as shown above. Ternamian further fails to disclose wherein the proximal end of said tubular member comprises a securing element configured to ensure proper connection of said tubular member to said handle.
	In the analogous field of handheld surgical instruments (abstract), Shelton et al. teaches a surgical instrument (100 in Fig. 3) comprising a handle (102) and a tubular member (110). Shelton et al. further teaches wherein the proximal end of said tubular member (right end of 110) comprises a securing element (138) configured to ensure proper connection of said tubular member (110) to said handle (102) (PP [0126]: "The handle assembly 102 comprises a male coupling member 136 that is received in a corresponding female coupling member in the 138 shaft assembly 110”).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Ternamian disclosure to incorporate the teachings of Shelton et al. and include wherein the proximal end of said tubular member comprises a securing element configured to ensure proper connection of said tubular member to said handle. One of ordinary skill in the art would have been motivated to perform this modification because substituting the handle of Shelton et al. is a simple substitution that would have yielded predictable results.
Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Ternamian (Patent No. US 5,630,805) in view of Okoniewski (PGPub US 2012/0209306 A1).
Regarding claim 45, Ternamian renders all of the preceding claim limitations obvious, as shown above. However, Ternamian fails to disclose wherein said tubular member comprises a penetrable end-cap covering the lumen opening wherein said penetrable end cap is penetrable from within said lumen, such that a medical instrument and/or medicament passed through said lumen can enter said pericardial space.
	In the analogous art of surgical instruments for penetrating the body (abstract), Okoniewski teaches a device (10 in Fig. 1) comprising a tubular member (18) with a lumen (lumen within 18 where 68 is slidably received). Okoniewski further teaches wherein said tubular member (18) comprises a penetrable end-cap (100) covering the lumen opening (lumen within 18 where 68 is slidably received) wherein said penetrable end cap (100) is penetrable from within said lumen (Figs. 4-5, PP [0029]: "that applied pressure or force causes the obturator tip 20 to first cut through the safety shield 100”), such that a medical instrument and/or medicament passed through said lumen can enter said pericardial space (PP [0029]: “thereby uncovering the obturator tip 20, so that the obturator tip 20 may then cut through the tissue").
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Ternamian disclosure to incorporate the teachings of Okoniewski and include whereinsaid tubular member comprises a penetrable end-cap covering the lumen opening wherein said penetrable end cap is penetrable from within said lumen, such that a medical instrument and/or medicament passed through said lumen can enter said pericardial space. One of ordinary skill in the art would have been motivated to perform this modification in order to provide a safety shield for covering the tip of a medical instrument when not deployed (PP [0029]: "Once through the tissue, the semi-rigidity of the safety shield 100 enables it to return to its original shape (albeit a cut through it, such as slit 102), which substantially covers the obturator tip 20 once again").
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Honeycutt et al. (PGPub US 2002/0058956 A1) teaches a cutter (abstract) with an atraumatic distal end (23 in Fig. 7) and a cutting thread (46) wherein the thread (46) is set back a distance from the atraumatic distal end (23) to prevent damage to tissue (PP [0055]: “In general, the tip 23 advantageously minimizes the possibility of traumatic contact between the healthy wall of the vessel and the thread 46 or other cutting element”).
Pflueger (PGPub US 2002/0138091 A1) also discloses a cutting mechanism including an atraumatic distal tip (53 in Fig. 3) and threads (56) set back a distance from the atraumatic distal tip (53).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771                                                                                                                                                                                                        
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771